Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 10/06/2022 with a priority date of 2/19/2014.
Claims 1-8 and 11-20 are currently pending and have been examined.

Status of Amendments
Applicant amendments have been entered and claim 9 ad 10 are cancelled.
Claims 1-8 and 11-20 remain rejected for double patenting.
Claims 1-8 and 11-20 are rejected under 35 USC 103.
Applicant’s arguments are addressed following the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,163,132. Although the claims at issue are not identical, they are not patentably distinct from U.S. Patent No. 10,163,132.
16/193263; The independent claims are collecting location data, creating a geographic heatmap, rendering the heatmap and rendering a first plurality of circles and a second plurality of circles. Dependent claims have thresholds, promotional offers and geofences that detect users, as well as updating the display and providing promotional offers using geofences.
U.S. Patent No. 10,163,132; The independent claims are collecting location data, creating a geographic heatmap, rendering the heatmap, analyzing the density, generating a geofence, detecting target users, rendering concentric circle, receiving thresholds, updating the display and presenting promotional offers.
Dependent claims in 16/193263 include the thresholds and geofences in US 10,163,132, which means that as a whole the claims are merely broader versions of the claims in US 10,163,132 with the following differences; The claims in 16/193263 include circles, that are not explicitly claimed as concentric and being higher in number as the number of locations data points increases, which means the circles could be concentric and could be higher in number. Application 16/193263 also claims a second plurality of circles, which is simply repeating the same process that was performed for the plurality of circle US 10,163,132 for an area around a second location, which is not patentably distinct from the claims in U.S. Patent No. 10,163,132.

Reasons for Overcoming - 35 USC § 101
Step 2A: Prong 1: The claims recite abstract concepts that include collecting location data points of a group of users based on received requests and creating a geographic heatmap based on the collected data that identifies density distributions of the data at identified locations. The heatmap is rendered and a plurality of concentric circle around a target location are also rendered where the concentric circles are higher as the number of data points increase. An updated density profile is received and the concentric circles around the location are modified. Dependent claims offer parameters for the number of data points, threshold holds for updating the circles on the heat map, a scheme to highlight density, labels, types of requests, presenting promotional publications and geofences. These limitations falls within “Certain Methods Of Organizing Human Activity” for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Prong 2: This judicial exception is integrated into a practical application because the ordered combination include that data points are request sent over a network from a user device and the rendering is separately altering a first and second display element based on receiving a density profile update (i.e. user input that controls the rendering and altering), which amounts to applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
Step 2B: Not reached

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmela et al. (U.S. 2008/0250337; Hereafter: Lemmela) in view of Mishra et al. (U.S. 2015/0058345 A1; Hereafter: Mishra) further in view of Herring et al. (U.S. 2013/0181993 A1; Hereafter: Herring)
As per Claim 1: Lemmela in view of Mishra and Herring discloses the following limitations; 
1.    A method comprising: 
Lemmela discloses collecting a plurality of location data points that correspond to a group of users each operating a user device, each location data point of the plurality of location data points corresponding to a request, sent over a network and received at a central server, from a user device of a user among the group of users; Examiner’s note: Examiner interprets requests to including a posting of a note, for example a user is making a request to create an electronic note and place it on some type of public-accessible data base. See, “Posting of electronic notes by individuals has increased in recent years. Posting generally involves a user creating an electronic note and placing it on some type of public-accessible data base. While postings can be created by many types of electronic input devices, postings by mobile terminals is proliferating. As mobile terminals are starting to come equipped with GPS (Global Positioning System) features, location based posting will become more prevalent. A location based posting is where a user creates and posts information about a location, typically about the user's present location. As more devices, tools and services start to enable location based postings, the amount of location based information will grow fast.” [0002]. See, “In a first embodiment, the present invention includes a method comprising identifying a plurality of postings for a geographic area, the postings including location information; scanning the plurality of postings for common words; and grouping into a group at least two postings of the plurality of postings based on the common words. It also includes creating display information based on the group, the display information created utilizing the location information for the at least two postings in the group, and also the common words of the group.” [0012]. See also [0033] for collecting location information.
Lemmela discloses determining that a number of the plurality of location data points exceeds a threshold; See, “In another embodiment, if a user defines keywords s/he is interested in (by using search, favorite keywords etc.), the present invention can calculate the density of messages containing the word around the city, and then visualize to the user the locations where the density is above certain level.” [0035].
Lemmela does not disclose identifying a first target location based on the number of the plurality of location data points exceeding the threshold, the request being for data associated with the first target location; Examiner’s note: At [0035] Lemmela discloses visualizing user location where the density is above a certain level, which is a threshold. In Lemmela, the density is the number of post containing a user defined keyword. Lemmela discloses posts, which are requests to provide data about a location and that a user can view posts about a location at [0031]. Lemmela [0028] discloses the heat map is based on  the density of location posting, which is not the same as basing it on requests for data about a location.
However, Herring discloses heat maps based on a population density threshold of requests for data about a location. See, “Specifically, the instant disclosure utilizes heat map data representing a population density distribution to determine potential areas of interest. Although, heat map data can be based on any information indicating the location of an individual (or a group of individuals), in certain aspects, heat map data is based on geo-location data that can be received from a variety of sources. For example, geo-location data may be received via one or more sources including, but not limited to, anonymized global positioning system (GPS) information received via map viewport requests or location requests, user-reported check-ins, user provided reviews, direction queries, IP geo-location predictions and/or geo-tagged content, etc.” [0015]. See, “For example, heat map data may be derived from data indicating the location of pedestrians, such as geo-location requests determined from a GPS device (e.g., map viewport requests), user-reported check-ins (e.g., to a business, place of interest, city, neighborhood, etc.), user provided reviews, directions queries, IP geo-location predictions and/or geo-tagged content such as photos, micro-blogs, etc. In certain aspects, heat map data may be based on pedestrian geo-location tracks, such as geo-location tracks beginning in, or passing through, a particular region or cell.” [0030]. See, “In step, 105 one or more interest areas within the cells are identified based on a heat threshold. In some examples, interest areas can be geographic areas or regions that are the "hottest" on the heat map (i.e., that contain the highest per area density of pedestrians), such a popular places in a city. Identification of interest areas within a particular cell can proceed independently of the identification of interest areas for other cells; thus, in some implementations, processing among multiple cells can be performed in parallel.” [0032]. See, [0030-0044] for the complete process of identifying a location based on user request for information.
Lemmela discloses generating a geographic heatmap based on the collected plurality of location data points, the geographic heatmap comprising density distributions of the plurality of location data points, the density distributions being concentrations of the location data points included in each of a plurality of identified locations; See, “This type of display is sometimes referred to as a " heat map", in which certain areas are colored based on the information being presented. In this embodiment, the information being presented is areas of interest as determined by location postings. Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings. Other examples of what colors may represent include types or interests of posting senders (or typical readers), for example tourists, teenagers, bird watches, etc. Similarly, the shape or shading of clouds may be altered to convey different information.” [0028].
Lemmela discloses rendering the geographic heatmap in a user interface on a computer; See, “This type of display is sometimes referred to as a "heat map", in which certain areas are colored based on the information being presented. In this embodiment, the information being presented is areas of interest as determined by location postings. Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings. Other examples of what colors may represent include types or interests of posting senders (or typical readers), for example tourists, teenagers, bird watches, etc. Similarly, the shape or shading of clouds may be altered to convey different information.” [0028].
Lemmela does not disclose rendering, on the geographic heatmap in the user interface, a first plurality of circles around the first target location and a second plurality of circles around a second target location, each of the first and second plurality of  circles having different mid-points where a distribution between ones of the first plurality of circle and ones of the second plurality of circles and the mid-points is indicative of a density of users within the density distribution; Lemmela discloses a first cloud around a first target location and a second cloud around a second target location where the shape or shading of clouds may be altered to convey different information. See, [0027].
However, Mishra discloses a plurality of circles around target locations having different midpoints where distribution between ones of the plurality of circles indicate check-in density. See, “The clustered sets are assigned centroids and spatial radii that are representations of the clustered events encapsulated. Each clustered set is assigned a value that represents the percent of events within a given category found within the set's circular bounds. This clustering strategy groups data at its geographic center of mass and also preserves the spatial context (or influence) of each event activity.” [0045]. See, “Once the user and/or the system has identified the map for the spatial extent, the map can be overlayed with color gradations (although shown here in a grayscale format) to represent the heatmap 306 where event and activity aggregation is performed and the map is annotated with the heatmap graphics (varying degrees of colors (gradations) as applied to map locations) to show activities and events for that spatial extent and for the largest temporal window (e.g., one week span of time).” [0069]. See [0046-0047] for check-in data within the circle and presentation of cluster (a heatmap). See [0063-0075] and Figure 3 for a heatmap with sets of circles around locations, and [0076-077] and Figure 4 for an enlarged heatmap. See, [0048-0050, 0060, 0077] for a description of kernel density estimation having different bandwidths that are symmetrical about a centroid. 
Lemmela discloses causing display of the first {plurality circles} around the first target location in the user interface and the second {plurality of circles} around the second target location in the user interface; Examiner’s note: As set forth above Lemmela does not disclose plurality circles and Mishra to disclose this feature. Examiner respectfully asserts that is a matter of simply substituting circle in place of cloud to arrive at circles around two target locations See Lemmela at  [0027]. Additionally, Mishara discloses  “On a two-dimensional view of the local area (type of spatial extent), the density estimated heatmaps of more than one activity can be mapped. This enables users to peruse areas that have multiple activities and events; for example, users are able to search for (e.g., using logical connectors such as AND, OR, etc.) and explore areas that are desired for "dine" AND "be outdoors" AND "listen to music". [0060]. See also Figure 3 and Figure 4.
Lemmela  discloses receiving an update for a density profile associated with the density distributions of the geographic heatmap, See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing….The display may be dynamically changed and updated as the user changes parameters.” [0037]. See, “This embodiment shows a map with information according to the present invention, and a timeline 46 to allow users to adjust the time window and immediately view the results. By using the timeline 46 the user can filter the posting clusters presented on a map view 44. The user can freely select the starting and ending times defining the interesting time period.” [0039].
Lemmela does not disclose the density profile corresponding to a number of users at a location at a time of receiving the request; and Examiner’s note: Lemmela discloses receiving a request to update the map via a change in the time line, which could be setting the time line to the current time, but Lemmela does not provide this example scenario.
However, Mishra discloses providing suggested activities and a heatmap showing activity density based on real-time updates user activity associated with a geographic area. Simply put, as the check-ins change the heat map, promotions and suggestions are updated accordingly. See, “In contrast, the disclosed architecture provides a suggestion capability that groups (e.g., clusters) and bins (categorizes) check-in data associated with events and entities, and uses a nearest centroid or nearest prototype classifier to suggest salient activities and corresponding events. Suggested activities and events take into consideration "live" social and event feeds, and are more than mere recommendations provided by existing systems. In other words, the disclosed architecture is a "live planner" or a "live personal concierge" for the user.” [0052]. See, “This approach makes the disclosed architecture computationally fast and dynamic--suggested events change based on any current check-ins that can be assimilated in realtime.” [0054]. See, “As previously indicated, the heatmap 306 will also dynamically update for the same suggested dining activity for that span of time based on realtime activity and/or predicted activity (e.g., based on past activity).” [0076]. See, “Referring now to FIG. 8, there is illustrated a block diagram of a computing system 800 that executes instructions for the aggregation of realtime geo-referenced data over geographical areas to suggest events that may be of interest to a user, in accordance with the disclosed architecture. However, it is appreciated that the some or all aspects of the disclosed methods and/or systems can be implemented as a system-on-a-chip, where analog, digital, mixed signals, and other functions are fabricated on a single chip substrate.” [0086].
Lemmela discloses dynamically altering the display of the first plurality of circles around the first target location in the first user interface and dynamically altering, separate from the display of the first plurality of circles the display of the second plurality of circles around the second target location based on the update for the density profile update associated with the density distribution of the geographic heatmap on the user interface; and Examiner’s note: As set forth above Lemmela clouds that look like a plurality of circle (Figure 1) but Lemmela does not disclose plurality of circles around a single point and Mishra was already cited to disclose this feature. Further, the applicant’s support for a first target location and a second target location is shown in Figure 5 and paragraph [0029]. Paragraph [0029] explains the updated density profile includes a range over which the density points are created, thus an update to this range causes “separately altering” the display of first target location and the second target location. Examiner respectfully asserts that “dynamically altering” is the same as “altering” when a setting changes and the geography areas are separate, such as clouds in Figure 5 of Lemmela. Lemmela discloses a timeline 46 so the user can filter the posting clusters presented on a map view 44, which include multiple target locations were the target areas are separately altered to reflect changes in the time window. See, “An embodiment of the present invention may be implemented on a mobile terminal such as a Nokia 770 internet tablet 42 shown in FIG. 6. This embodiment shows a map with information according to the present invention, and a timeline 46 to allow users to adjust the time window and immediately view the results. By using the timeline 46 the user can filter the posting clusters presented on a map view 44. The user can freely select the starting and ending times defining the interesting time period. In the example shown in FIG. 6, a user has selected a time window from late February to late March, and the display 44 utilizes postings within that time window to create the display information. Multiple time windows are also possible. The display of postings may be continuously updated based on selected time period: if the posting is sent during selected a time period, it is taken account in the display.” [0039]. See Figure 5. Additionally, Mishara discloses dynamically updating the heatmap according to each user selection, including different time spans. See, [0070, 0071, 0073, 0076].
Lemmela does not disclose causing presentation of a promotional publication associated with one of the first target location or second target location to a user device of a user of the group of users.
Examiner’s note: Lemmela at [0036] and Figure 2A disclose that selecting the cloud causes posts related to the location to be displayed. Arguably a positive post is promoting the restaurant. Nevertheless Mishra is cited to explicitly disclose presenting promotional publications associated with the location in a way that is more consistent with the applicant’s disclosure of a promotional publication. 
However Mishra discloses realtime processing of user activity to display promotional publications associated with location on a heatmap. See, “The profile component 202 of the disclosed architecture can generate "activity profiles" of users, which can then be applied as filters across different times and places for suggesting activities in realtime (processing at or near the timespan at which the actual event is occurring). Users with similar activity profiles can opt-in for receiving group activities in a specific area and time, as well as coupons/group discounts for events in high-activity locations.” [0035]. See, “The suggested activities section provides interactive graphics and graphical annotations that enable the selection of one of four categories of suggested activities: in this particular set of activity suggestions, dining, music, shopping, and hiking. Similarly, the suggested events section provides interactive graphics and graphical annotations that enable the selection of one of three events (related to the selected category of activity (dining)): in this particular set of event suggestions--three different dining events (e.g., restaurant week event, Easter dinner cruise event, and farm-to-table dinner event).” [0065]. See also for [0042] for discounts and coupons. 
Therefore, from the teaching of Mishra, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for heatmaps displaying user requests associated with a first target location and a second target location, as disclosed by Lemmela, to include a first set of circles and second set of circles indicative of density, as taught by Mishra, for the purpose of displaying activity suggestions over time and/or to compare neighboring spatial extents. ¶77. Further, replacing the clouds in Lemmela with the circle in Mishra amounts to substitution of one known visual display element for another yielding predictable results to one of ordinary skill in the art.
Therefore, from the teaching of Herring, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for determining of areas based on user posting activity being above a certain level, as disclosed by Lemmela in view of Misha, use a threshold based on requests for information to determine the areas, as taught by Herring, for the purpose of determining and labeling unofficial interest areas based on time and location dependent data. 

As per Claim 2: Lemmela in view of Mishra and Herring discloses the following limitations; 
Mishra discloses 2.    The method of claim 1, wherein the density profile comprises a number of location data points within a predefined area centered around the target location. See, “FIG. 1 illustrates a system 100 in accordance with the disclosed architecture. The system 100 can include an aggregation component 102 that receives geographically-referenced (also called geo-tagged) social data 104 and geographically-referenced event data 106 associated with a spatial extent 108 (e.g., geographical areas such as countries, states, regions, cities, counties, city blocks, neighborhoods, user-specified geographical areas, and virtually-defined areas such as geofences). The aggregation component 102 aggregates the event data 106 over a span of time (e.g., a sliding window of fixed time span), identifies groups of event locations based on the aggregated event data 106, and aggregates the social data 104 for each group over the span of time to derive a value 110 as a measure of attendance and/or popularity for a given group.” [0025].

As per Claim 3: Lemmela in view of Mishra and Herring discloses the following limitations; 
3.    The method of claim 1, further comprising: 
Lemmela discloses receiving a second density profile update; and based on the second density profile update, dynamically altering the display of the second plurality of circles on the geographic heatmap in the user interface. Examiner’s note: As set forth above Lemmela does not disclose plurality of circles and Mishra is already to disclose the circles. See, “An embodiment of the present invention may be implemented on a mobile terminal such as a Nokia 770 internet tablet 42 shown in FIG. 6. This embodiment shows a map with information according to the present invention, and a timeline 46 to allow users to adjust the time window and immediately view the results. By using the timeline 46 the user can filter the posting clusters presented on a map view 44. The user can freely select the starting and ending times defining the interesting time period. In the example shown in FIG. 6, a user has selected a time window from late February to late March, and the display 44 utilizes postings within that time window to create the display information. Multiple time windows are also possible. The display of postings may be continuously updated based on selected time period: if the posting is sent during selected a time period, it is taken account in the display.” [0039]. See also, at [0037] and [0039] there is a first example of a threshold value being used to identify new target locations is a time exceeding a threshold, such as a time after February, at [0030] and [0035] there is a second examples of a location having a certain level of posting and at [0035] there is also third example of semantic-distances of posts using k-means clustering and at [0036] there is a fourth example of actual physical distance between locations. Additionally, Mishara discloses dynamically updating the heatmap according to each user selection, including different time spans. See, [0070, 0071, 0073, 0076].

As per Claim 4: Lemmela in view of Mishra and Herring discloses the following limitations; 
Lemmela discloses 4.    The method of claim 1, wherein the geographic heatmap identifies density distributions of various densities, and wherein the generating the geographic heatmap includes generating a scheme to highlight the various densities among the density distributions identified by the geographic heatmap. See, “Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings.” [0028]. Additionally, Mishara discloses color scheme for the circles. See, [0030, 0069, 0070, 0076].

As per Claim 5: Lemmela in view of Mishra and Herring discloses the following limitations; 
Lemmela discloses 5.    The method of claim 1, further comprising: accessing user demographics of the group of users corresponding to the plurality of location data points, and wherein the generating the geographic heatmap includes labeling the density distributions according to the accessed user demographics of the group of users, and wherein promotional publications are further associated with the user demographics of the group of users. Examiner’s note: Lemmela at [0028] discloses groups having interests such as tourists, teenagers, and bird watches, and [0029-0030] disclose labels. Examiner respectfully asserts that the teaches of these paragraphs in Lemmela discloses teenager as a demographic for group of users and in the next paragraph discloses that word are super imposed over areas of interest. The interfaces shown in figures 1, 3a, 3b and 5 have multiple areas labeled that associate a teenager with promote locations, such a restaurants, nightclubs, shoes or cafés. The interface are promotional publications for venues the provide these services and products.  See, “Words may be placed proximate with or superimposed over the clouds 24, 26 which describe items of interest for that area on the map. In one embodiment these words are selected from the location postings for that area, the words can express a common theme, or salient words, for the postings.” [0029].

As per Claim 6: Lemmela in view of Mishra and Herring discloses the following limitations; 
Lemmela discloses 6.    The method of claim 1, further comprising: receiving an indication to update the geographic heatmap based on a new pre-defined threshold value; and analyzing the density distributions to identify a new target location comprising parameters exceeding the new pre-defined threshold value. Examiner’s note: A new pre-defined threshold is interpreted as a change to a value that determines the target locations shown to the user. A first example of new threshold values being used to identify new target locations is a time exceeding a threshold, such as a time after February, as second examples is location having a certain level of posting and a third is semantic-distances of posts using k-means clustering and a fourth example is actual physical distance between locations. Further, all of these examples are updated as the user searches for different information at different location and time periods.
First example: See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing. Alternatively, the user may be provided with options for selecting or adjusting a time range for postings. The user can freely select a starting and ending time defining a time period. The display may be dynamically changed and updated as the user changes parameters.” [0037]. See, “An embodiment of the present invention may be implemented on a mobile terminal such as a Nokia 770 internet tablet 42 shown in FIG. 6. This embodiment shows a map with information according to the present invention, and a timeline 46 to allow users to adjust the time window and immediately view the results. By using the timeline 46 the user can filter the posting clusters presented on a map view 44. The user can freely select the starting and ending times defining the interesting time period. In the example shown in FIG. 6, a user has selected a time window from late February to late March, and the display 44 utilizes postings within that time window to create the display information. Multiple time windows are also possible. The display of postings may be continuously updated based on selected time period: if the posting is sent during selected a time period, it is taken account in the display.” [0039].
Second example: See, “Icons may also be used to as a meta-category, such as a food icon may be displayed at all clusters that have a certain a level of postings regarding places to eat, even if the underlying salient words do not all match, but do fit into a general category of places to eat.” [0030]. See, “In another embodiment, if a user defines keywords s/he is interested in (by using search, favorite keywords etc.), the present invention can calculate the density of messages containing the word around the city, and then visualize to the user the locations where the density is above certain level.” [0035].
Third example: See, “The proximity of postings is also determined, step 104. In one embodiment, the clustering of location postings is considered important, and a standard K-means clustering algorithm may be employed. Typically a modified version of the K-means clustering algorithm would be employed with a suitably defined similarity measure taking into account both the similarity between the postings (by salient words or some other measure) and the geographic distance. In other embodiments, other methods may utilize ontologies, common-sense knowledge sources, calculating "semantic distances" between words and phrases, or given sufficient amounts of data, unsupervised learning methods like self-organizing maps (SOM).” [0035].
Fourth example: See, “As another example, the visualization or cloud enclosed is based on the algorithm that the place (x,y) is within a cloud if the distance to the nearest message (in the cluster) containing the word is less than, for example, 20 meters.” [0036].
Additionally, Mishara discloses dynamically updating the heatmap according to each user selection, including different time spans and zooming in or out. For example a predefined threshold is within three days or within a nearby distance, city or state on the heatmap. See, [0064, 0070, 0071, 0073, 0076]. Mishara at [0053-0060] discloses calculating the strength of each activity based on the number of posts and the process to arrive at new target locations based on new inputs by the user, such as time, distance and area on the map.
Additionally, Herring discloses that the thresholds are based on average population density for a region, which varies by region and time, which causes the geometry of the interest polygons to change for different times and/or time periods. See, [0016, 0026, 0027, 0033, 0040].

As per Claim 7: Lemmela in view of Mishra and Herring discloses the following limitations; 
Lemmela discloses 7.    The method of claim 1, wherein the collecting the plurality of location data points is performed over a pre-defined interval of time, and wherein the generating the geographic heatmap is performed after the pre-defined interval of time has elapsed, the density distributions of the geographic heatmap being concentrations of the location data points collected over the pre-defined interval of time. See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing. Alternatively, the user may be provided with options for selecting or adjusting a time range for postings. The user can freely select a starting and ending time defining a time period. The display may be dynamically changed and updated as the user changes parameters.” [0037]. See also [0039], Figure 5 and Figure 6 for a slider bar that adjust a heat map shown on a user screen. Additionally, Mishara discloses aggregating event data over a sliding or fixed time span and a look-back in time option. See, [0025, 0072].

As per Claim 8: Lemmela in view of Mishra and Herring discloses the following limitations; 
Lemmela discloses 8.    The method of claim 1, wherein the request to the central server received via the network from the user device includes at least one of: a request to access an online page, a request to purchase an item available for sale, a request to perform a user-based check-in, a request to perform a location-based search, a request to view an online map, and a request to access information via an application installed on the user device. Examiner’s note: [0002] discloses that the posting are created using mobile terminals and public-accessible data base, [0039-0040] provides an example of mobile terminals accessing internet applications using web browsers. The request to post content is accessing an online page and/or accessing information via an application on the user device. See, “FIG. 2A shows a further example according to an embodiment of the present invention. Many closely situated public postings 30 are examined based on the words within them, typically with particular emphasis on salient words. Here, many neighboring postings include the word `pizza` (or some synonym). This embodiment may present the information to the user in the form of a cloud 32 as shown in FIG. 2B representing the posting cluster, using a keyword overlaid on top. Users may switch back and forth between different views, for example by selecting the cloud 32 using any selection method provided by the user interface, in order to then see the locations postings 30 as shown in FIG. 2A. Users may switch between views for an entire display 20, or for selected areas.” [0031]. See also Figure 2A. Additionally, Mishara discloses check-ins. See, [0010].

As per Claim 13: Lemmela in view of Mishra and Herring discloses the following limitations; 
13.    A system comprising: one or more processors and 
at least one memory storing instructions that when executed by the one or more processor, configure the system to perform operations comprising:
Lemmela discloses collecting a plurality of location data points that correspond to a group of users each operating a user device, each location data point of the plurality of location data points corresponding to a request, sent over a network and received at a central server, from a user device of a user among the group of users; Examiner’s note: Examiner interprets requests to including a posting of a note, for example a user is making a request to create an electronic note and place it on some type of public-accessible data base. See, “Posting of electronic notes by individuals has increased in recent years. Posting generally involves a user creating an electronic note and placing it on some type of public-accessible data base. While postings can be created by many types of electronic input devices, postings by mobile terminals is proliferating. As mobile terminals are starting to come equipped with GPS (Global Positioning System) features, location based posting will become more prevalent. A location based posting is where a user creates and posts information about a location, typically about the user's present location. As more devices, tools and services start to enable location based postings, the amount of location based information will grow fast.” [0002]. See, “In a first embodiment, the present invention includes a method comprising identifying a plurality of postings for a geographic area, the postings including location information; scanning the plurality of postings for common words; and grouping into a group at least two postings of the plurality of postings based on the common words. It also includes creating display information based on the group, the display information created utilizing the location information for the at least two postings in the group, and also the common words of the group.” [0012]. See also [0033] for collecting location information.
Lemmela discloses determining that a number of the plurality of location data points exceeds a threshold; See, “In another embodiment, if a user defines keywords s/he is interested in (by using search, favorite keywords etc.), the present invention can calculate the density of messages containing the word around the city, and then visualize to the user the locations where the density is above certain level.” [0035].
Lemmela does not disclose identifying a first target location based on the number of the plurality of location data points exceeding the threshold, the request being for data associated with the first target location; Examiner’s note: At [0035] Lemmela discloses visualizing user location where the density is above a certain level, which is a threshold. In Lemmela, the density is the number of post containing a user defined keyword. Lemmela discloses posts, which are requests to provide data about a location and that a user can view posts about a location at [0031]. Lemmela [0028] discloses the heat map is based on  the density of location posting, which is not the same as basing it on requests for data about a location.
However, Herring discloses heat maps based on a population density threshold of requests for data about a location. See, “Specifically, the instant disclosure utilizes heat map data representing a population density distribution to determine potential areas of interest. Although, heat map data can be based on any information indicating the location of an individual (or a group of individuals), in certain aspects, heat map data is based on geo-location data that can be received from a variety of sources. For example, geo-location data may be received via one or more sources including, but not limited to, anonymized global positioning system (GPS) information received via map viewport requests or location requests, user-reported check-ins, user provided reviews, direction queries, IP geo-location predictions and/or geo-tagged content, etc.” [0015]. See, “For example, heat map data may be derived from data indicating the location of pedestrians, such as geo-location requests determined from a GPS device (e.g., map viewport requests), user-reported check-ins (e.g., to a business, place of interest, city, neighborhood, etc.), user provided reviews, directions queries, IP geo-location predictions and/or geo-tagged content such as photos, micro-blogs, etc. In certain aspects, heat map data may be based on pedestrian geo-location tracks, such as geo-location tracks beginning in, or passing through, a particular region or cell.” [0030]. See, “In step, 105 one or more interest areas within the cells are identified based on a heat threshold. In some examples, interest areas can be geographic areas or regions that are the "hottest" on the heat map (i.e., that contain the highest per area density of pedestrians), such a popular places in a city. Identification of interest areas within a particular cell can proceed independently of the identification of interest areas for other cells; thus, in some implementations, processing among multiple cells can be performed in parallel.” [0032]. See, [0030-0044] for the complete process of identifying a location based on user request for information.
Lemmela discloses generating a geographic heatmap based on the collected plurality of location data points, the geographic heatmap comprising density-distributions of the plurality of location data points, the density distributions being concentrations of the location data points included in each of a plurality of identified locations; See, “This type of display is sometimes referred to as a " heat map", in which certain areas are colored based on the information being presented. In this embodiment, the information being presented is areas of interest as determined by location postings. Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings. Other examples of what colors may represent include types or interests of posting senders (or typical readers), for example tourists, teenagers, bird watches, etc. Similarly, the shape or shading of clouds may be altered to convey different information.” [0028].
Lemmela discloses rendering the geographic heatmap in a user interface on a computer device; See, “This type of display is sometimes referred to as a "heat map", in which certain areas are colored based on the information being presented. In this embodiment, the information being presented is areas of interest as determined by location postings. Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings. Other examples of what colors may represent include types or interests of posting senders (or typical readers), for example tourists, teenagers, bird watches, etc. Similarly, the shape or shading of clouds may be altered to convey different information.” [0028].
Lemmela does not disclose rendering, on the geographic heatmap in a user interface, a first plurality of circles around the first target location and a second plurality of circles around a second target location, each of the first and second plurality of  circles having different mid-points where a distribution between ones of the first plurality of circle and ones of the second plurality of circles and the mid-points is indicative of a density of users within the density distribution; Lemmela discloses a first cloud around a first target location and a second cloud around a second target location where the shape or shading of clouds may be altered to convey different information. See, [0027].
However, Mishra discloses a plurality of circles around target locations having different midpoints where distribution between ones of the plurality of circles indicate check-in density. See, “ The clustered sets are assigned centroids and spatial radii that are representations of the clustered events encapsulated. Each clustered set is assigned a value that represents the percent of events within a given category found within the set's circular bounds. This clustering strategy groups data at its geographic center of mass and also preserves the spatial context (or influence) of each event activity.” See [0046] for check-in data within the circle. See [0063-0075] and Figure 3 for a heatmap with sets of circle around locations, and [0076-077] and Figure 4 for an enlarged heatmap. See, [0048-0050, 0060, 0077] for a description of kernel density estimation having different bandwidths that are symmetrical about a centroid. 
Lemmela discloses causing display of the first plurality of circles around the first target location in the user interface and the second plurality of circles around the second target location in the user interface; Examiner’s note: As set forth above Lemmela does not disclose plurality circles and Mishra to disclose this feature. Examiner respectfully asserts that is a matter of simply substituting circle in place of cloud to arrive at circles around two target locations See Lemmela at  [0027]. Additionally, Mishara discloses  “On a two-dimensional view of the local area (type of spatial extent), the density estimated heatmaps of more than one activity can be mapped. This enables users to peruse areas that have multiple activities and events; for example, users are able to search for (e.g., using logical connectors such as AND, OR, etc.) and explore areas that are desired for "dine" AND "be outdoors" AND "listen to music". [0060]. See also Figure 3 and Figure 4.
Lemmela discloses receiving an update for a density profile update associated with the density distributions of the geographic heatmap, See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing….The display may be dynamically changed and updated as the user changes parameters.” [0037]. See, “The display of postings may be continuously updated based on selected time period: if the posting is sent during selected a time period, it is taken account in the display.” [0039].
Lemmela does not disclose the density profile corresponding to a number of users at a location at a time of receiving the request; and 
Examiner’s note: Lemmela discloses receiving a request to update the map via a change in the time line, which could be setting the time line to the current time, but Lemmela does not provide this example scenario.
However, Mishra discloses providing suggested activities and a heatmap showing activity density based on real-time updates user activity associated with a geographic area. Simply put, as the check-ins change the heat map, promotions and suggestions are updated accordingly. See, “In contrast, the disclosed architecture provides a suggestion capability that groups (e.g., clusters) and bins (categorizes) check-in data associated with events and entities, and uses a nearest centroid or nearest prototype classifier to suggest salient activities and corresponding events. Suggested activities and events take into consideration "live" social and event feeds, and are more than mere recommendations provided by existing systems. In other words, the disclosed architecture is a "live planner" or a "live personal concierge" for the user.” [0052]. See, “This approach makes the disclosed architecture computationally fast and dynamic--suggested events change based on any current check-ins that can be assimilated in realtime.” [0054]. See, “As previously indicated, the heatmap 306 will also dynamically update for the same suggested dining activity for that span of time based on realtime activity and/or predicted activity (e.g., based on past activity).” [0076]. See, “Referring now to FIG. 8, there is illustrated a block diagram of a computing system 800 that executes instructions for the aggregation of realtime geo-referenced data over geographical areas to suggest events that may be of interest to a user, in accordance with the disclosed architecture. However, it is appreciated that the some or all aspects of the disclosed methods and/or systems can be implemented as a system-on-a-chip, where analog, digital, mixed signals, and other functions are fabricated on a single chip substrate.” [0086].
Lemmela discloses dynamically altering the display of the first plurality of concentric circles around the first target location in the first user interface and dynamically altering, separate from the display of the first plurality of circle, the display of the second plurality of circles around the second target location based on the update for the density profile associated with the density distribution of the geographic heatmap on the user interface; Examiner’s note: As set forth above Lemmela does not disclose plurality of concentric circles and Mishra to disclose this feature. Further, the applicant’s support for a first target location and a second target location is shown in Figure 5 and paragraph [0029]. Paragraph [0029] explains the updated density profile is includes a range over which the density points are created, thus an update to this range causes separately altering the display of first target location and the second target location. Lemmela discloses a timeline 46 so the user can filter the posting clusters presented on a map view 44, which include multiple target locations were the target areas are separately altered to reflect changes in the time window. See, “An embodiment of the present invention may be implemented on a mobile terminal such as a Nokia 770 internet tablet 42 shown in FIG. 6. This embodiment shows a map with information according to the present invention, and a timeline 46 to allow users to adjust the time window and immediately view the results. By using the timeline 46 the user can filter the posting clusters presented on a map view 44. The user can freely select the starting and ending times defining the interesting time period. In the example shown in FIG. 6, a user has selected a time window from late February to late March, and the display 44 utilizes postings within that time window to create the display information. Multiple time windows are also possible. The display of postings may be continuously updated based on selected time period: if the posting is sent during selected a time period, it is taken account in the display.” [0039]. See Figure 5. Additionally, Mishara discloses dynamically updating the heatmap according to each user selection, including different time spans. See, [0070, 0071, 0073, 0076].
Lemmela does not disclose causing presentation of a promotional publication associated with one of the first target location or second target location to a user device of a user of the group of users. Examiner’s note: Lemmela at [0036] and Figure 2A disclose that selecting the cloud causes posts related to the location to be displayed. Arguably a positive post is promoting the restaurant. Nevertheless Mishra is cited to explicitly disclose presenting promotional publications associated with the location in a way that is more consistent with the applicant’s disclosure of a promotional publication. 
However Mishra discloses realtime processing of user activity to display promotional publications associated with location on a heatmap. See, “The profile component 202 of the disclosed architecture can generate "activity profiles" of users, which can then be applied as filters across different times and places for suggesting activities in realtime (processing at or near the timespan at which the actual event is occurring). Users with similar activity profiles can opt-in for receiving group activities in a specific area and time, as well as coupons/group discounts for events in high-activity locations.” [0035]. See, “The suggested activities section provides interactive graphics and graphical annotations that enable the selection of one of four categories of suggested activities: in this particular set of activity suggestions, dining, music, shopping, and hiking. Similarly, the suggested events section provides interactive graphics and graphical annotations that enable the selection of one of three events (related to the selected category of activity (dining)): in this particular set of event suggestions--three different dining events (e.g., restaurant week event, Easter dinner cruise event, and farm-to-table dinner event).” [0065]. See also for [0042] for discounts and coupons. 
Therefore, from the teaching of Mishra, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for heatmaps displaying user requests associated with a first target location and a second target location, as disclosed by Lemmela, to include a first set of circles and second set of circles indicative of density, as taught by Mishra, for the purpose of displaying activity suggestions over time and/or to compare neighboring spatial extents. ¶77. Replacing the clouds in Lemmela with the circle in Mishra amounts to substitution of one known visual display element for another yielding predictable results to one of ordinary skill in the art.
Therefore, from the teaching of Herring, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for determining of areas based on user posting activity being above a certain level, as disclosed by Lemmela in view of Misha, use a threshold based on requests for information to determine the areas, as taught by Herring, for the purpose of determining and labeling unofficial interest areas based on time and location dependent data. 

As per Claim 14: Lemmela in view of Mishra and Herring discloses the following limitations; 
Mishra discloses 14.    The system of claim 13, wherein the density profile of the comprises a number of location data points within a predefined area centered around the second target location. See, “FIG. 1 illustrates a system 100 in accordance with the disclosed architecture. The system 100 can include an aggregation component 102 that receives geographically-referenced (also called geo-tagged) social data 104 and geographically-referenced event data 106 associated with a spatial extent 108 (e.g., geographical areas such as countries, states, regions, cities, counties, city blocks, neighborhoods, user-specified geographical areas, and virtually-defined areas such as geofences). The aggregation component 102 aggregates the event data 106 over a span of time (e.g., a sliding window of fixed time span), identifies groups of event locations based on the aggregated event data 106, and aggregates the social data 104 for each group over the span of time to derive a value 110 as a measure of attendance and/or popularity for a given group.” [0025].

As per Claim 15: Lemmela in view of Mishra and Herring discloses the following limitations; 
15.    The system of claim 13, wherein the one or more processors are further configured to perform operations comprising:
Lemmela discloses receiving a second density profile update; and based on the second density profile update, dynamically altering the display of the second plurality of circles on the geographic heatmap in the user interface. Examiner’s note: As set forth above Lemmela does not disclose plurality of circles and Mishra is already cited to disclose this feature. See, “An embodiment of the present invention may be implemented on a mobile terminal such as a Nokia 770 internet tablet 42 shown in FIG. 6. This embodiment shows a map with information according to the present invention, and a timeline 46 to allow users to adjust the time window and immediately view the results. By using the timeline 46 the user can filter the posting clusters presented on a map view 44. The user can freely select the starting and ending times defining the interesting time period. In the example shown in FIG. 6, a user has selected a time window from late February to late March, and the display 44 utilizes postings within that time window to create the display information. Multiple time windows are also possible. The display of postings may be continuously updated based on selected time period: if the posting is sent during selected a time period, it is taken account in the display.” [0039]. See also, at [0037] and [0039] there is a first example of a threshold value being used to identify new target locations is a time exceeding a threshold, such as a time after February, at [0030] and [0035] there is a second examples of a location having a certain level of posting and at [0035] there is also third example of semantic-distances of posts using k-means clustering and at [0036] there is a fourth example of actual physical distance between locations. Additionally, Mishara discloses dynamically updating the heatmap according to each user selection, including different time spans. See, [0070, 0071, 0073, 0076].

As per Claim 16: Lemmela in view of Mishra and Herring discloses the following limitations; 
Lemmela discloses 16.    The system of claim 13, wherein the geographic heatmap comprises density-distributions of various densities, wherein the one or more processors are further configured to perform operations comprising generating a scheme to highlight the various densities among the density distributions identified by the geographic heatmap. See, “Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings.” [0028]. Additionally, Mishara discloses color scheme for the circles. See, [0030, 0069, 0070, 0076].

As per Claim 17: Lemmela in view of Mishra and Herring discloses the following limitations; 
Lemmela discloses 17. The system of claim 13, wherein the one or more processors are further configured to operations comprising: access user demographics of the group of users corresponding to the plurality of location data points; and label the density distributions according to the accessed user demographics of the group of users, and wherein promotional publications are further associated with the user demographics of the group of users. Examiner’s note: Lemmela at [0028] discloses groups having interests such as tourists, teenagers, and bird watches, and [0029-0030] disclose labels. Examiner respectfully asserts that the teaches of these paragraphs in Lemmela discloses teenager as a demographic for group of users and in the next paragraph discloses that word are super imposed over areas of interest. The interfaces shown in figures 1, 3a, 3b and 5 have multiple areas labeled that associate a teenager with promote locations, such a restaurants, nightclubs, shoes or cafés. The interface are promotional publications for venues the provide these services and products.  See, “Words may be placed proximate with or superimposed over the clouds 24, 26 which describe items of interest for that area on the map. In one embodiment these words are selected from the location postings for that area, the words can express a common theme, or salient words, for the postings.” [0029].

As per Claim 18: Lemmela in view of Mishra and Herring discloses the following limitations; 
Lemmela discloses 18.    The system of claim 13, wherein the one or more processors are further configured to perform operations comprising: receiving an indication to update the geographic heatmap based on a new predefined threshold value, and analyzing the density distributions to identify a new target location comprising parameters exceeding the new pre-defined threshold value. Examiner’s note: A new pre-defined threshold is interpreted as a change to a value that determines the target locations shown to the user. A first example of new threshold values being used to identify new target locations is a time exceeding a threshold, such as a time after February, as second examples is location having a certain level of posting and a third is semantic-distances of posts using k-means clustering and a fourth example is actual physical distance between locations. Further, all of these examples are updated as the user searches for different information at different location and time periods.
First example: See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing. Alternatively, the user may be provided with options for selecting or adjusting a time range for postings. The user can freely select a starting and ending time defining a time period. The display may be dynamically changed and updated as the user changes parameters.” [0037]. See, “An embodiment of the present invention may be implemented on a mobile terminal such as a Nokia 770 internet tablet 42 shown in FIG. 6. This embodiment shows a map with information according to the present invention, and a timeline 46 to allow users to adjust the time window and immediately view the results. By using the timeline 46 the user can filter the posting clusters presented on a map view 44. The user can freely select the starting and ending times defining the interesting time period. In the example shown in FIG. 6, a user has selected a time window from late February to late March, and the display 44 utilizes postings within that time window to create the display information. Multiple time windows are also possible. The display of postings may be continuously updated based on selected time period: if the posting is sent during selected a time period, it is taken account in the display.” [0039].
Second example: See, “Icons may also be used to as a meta-category, such as a food icon may be displayed at all clusters that have a certain a level of postings regarding places to eat, even if the underlying salient words do not all match, but do fit into a general category of places to eat.” [0030]. See, “In another embodiment, if a user defines keywords s/he is interested in (by using search, favorite keywords etc.), the present invention can calculate the density of messages containing the word around the city, and then visualize to the user the locations where the density is above certain level.” [0035].
Third example: See, “The proximity of postings is also determined, step 104. In one embodiment, the clustering of location postings is considered important, and a standard K-means clustering algorithm may be employed. Typically a modified version of the K-means clustering algorithm would be employed with a suitably defined similarity measure taking into account both the similarity between the postings (by salient words or some other measure) and the geographic distance. In other embodiments, other methods may utilize ontologies, common-sense knowledge sources, calculating "semantic distances" between words and phrases, or given sufficient amounts of data, unsupervised learning methods like self-organizing maps (SOM).” [0035].
Fourth example: See, “As another example, the visualization or cloud enclosed is based on the algorithm that the place (x,y) is within a cloud if the distance to the nearest message (in the cluster) containing the word is less than, for example, 20 meters.” [0036].
Additionally, Mishara discloses dynamically updating the heatmap according to each user selection, including different time spans and zooming in or out. For example a predefined threshold is within three days or within a nearby distance, city or state on the heatmap. See, [0064, 0070, 0071, 0073, 0076]. Mishara at [0053-0060] discloses calculating the strength of each activity based on the number of posts and the process to arrive at new target locations based on new inputs by the user, such as time, distance and area on the map.

As per Claim 19: Lemmela in view of Mishra and Herring discloses the following limitations; 
Lemmela discloses 19.    The system of claim 13, wherein the one or more processors are further configured to perform operations comprising: collecting the plurality of location data points over a pre-defined interval of time, and creating the geographic heatmap after the pre-defined interval of time has elapsed, the density distributions of the geographic heatmap being concentrations of the location data points collected over the pre-defined interval of time. See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing. Alternatively, the user may be provided with options for selecting or adjusting a time range for postings. The user can freely select a starting and ending time defining a time period. The display may be dynamically changed and updated as the user changes parameters.” [0037]. See also [0039], Figure 5 and Figure 6 for a slider bar that adjust a heat map shown on a user screen. Additionally, Mishara discloses aggregating event data over a sliding or fixed time span and a look-back in time option. See, [0025, 0072].

As per Claim 20: Lemmela in view of Mishra and Herring discloses the following limitations; 
20.    A non-transitory machine-readable medium storing instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:
Lemmela discloses collecting a plurality of location data points that correspond to a group of users each operating a user device, each location data point of the plurality of location data points corresponding to a request, sent over a network and received at a central server, from a user device of a user among the group of users; Examiner’s note: Examiner interprets requests to including a posting of a note, for example a user is making a request to create an electronic note and place it on some type of public-accessible data base. See, “Posting of electronic notes by individuals has increased in recent years. Posting generally involves a user creating an electronic note and placing it on some type of public-accessible data base. While postings can be created by many types of electronic input devices, postings by mobile terminals is proliferating. As mobile terminals are starting to come equipped with GPS (Global Positioning System) features, location based posting will become more prevalent. A location based posting is where a user creates and posts information about a location, typically about the user's present location. As more devices, tools and services start to enable location based postings, the amount of location based information will grow fast.” [0002]. See, “In a first embodiment, the present invention includes a method comprising identifying a plurality of postings for a geographic area, the postings including location information; scanning the plurality of postings for common words; and grouping into a group at least two postings of the plurality of postings based on the common words. It also includes creating display information based on the group, the display information created utilizing the location information for the at least two postings in the group, and also the common words of the group.” [0012]. See also [0033] for collecting location information.
Lemmela discloses determining that a number of the plurality of location data points exceeds a threshold; See, “In another embodiment, if a user defines keywords s/he is interested in (by using search, favorite keywords etc.), the present invention can calculate the density of messages containing the word around the city, and then visualize to the user the locations where the density is above certain level.” [0035].
Lemmela does not disclose identifying a first target location based on the number of the plurality of location data points exceeding the threshold, the request being for data associated with the first target location; Examiner’s note: At [0035] Lemmela discloses visualizing user location where the density is above a certain level, which is a threshold. In Lemmela, the density is the number of post containing a user defined keyword. Lemmela discloses posts, which are requests to provide data about a location and that a user can view posts about a location at [0031]. Lemmela [0028] discloses the heat map is based on  the density of location posting, which is not the same as basing it on requests for data about a location.
However, Herring discloses heat maps based on a population density threshold of requests for data about a location. See, “Specifically, the instant disclosure utilizes heat map data representing a population density distribution to determine potential areas of interest. Although, heat map data can be based on any information indicating the location of an individual (or a group of individuals), in certain aspects, heat map data is based on geo-location data that can be received from a variety of sources. For example, geo-location data may be received via one or more sources including, but not limited to, anonymized global positioning system (GPS) information received via map viewport requests or location requests, user-reported check-ins, user provided reviews, direction queries, IP geo-location predictions and/or geo-tagged content, etc.” [0015]. See, “For example, heat map data may be derived from data indicating the location of pedestrians, such as geo-location requests determined from a GPS device (e.g., map viewport requests), user-reported check-ins (e.g., to a business, place of interest, city, neighborhood, etc.), user provided reviews, directions queries, IP geo-location predictions and/or geo-tagged content such as photos, micro-blogs, etc. In certain aspects, heat map data may be based on pedestrian geo-location tracks, such as geo-location tracks beginning in, or passing through, a particular region or cell.” [0030]. See, “In step, 105 one or more interest areas within the cells are identified based on a heat threshold. In some examples, interest areas can be geographic areas or regions that are the "hottest" on the heat map (i.e., that contain the highest per area density of pedestrians), such a popular places in a city. Identification of interest areas within a particular cell can proceed independently of the identification of interest areas for other cells; thus, in some implementations, processing among multiple cells can be performed in parallel.” [0032]. See, [0030-0044] for the complete process of identifying a location based on user request for information.
Lemmela discloses generating a geographic heatmap based on the collected plurality of location data points, the geographic heatmap comprising density distributions of the plurality of location data points, the density distributions being concentrations of the location data points included in each of a plurality of identified locations; See, “This type of display is sometimes referred to as a " heat map", in which certain areas are colored based on the information being presented. In this embodiment, the information being presented is areas of interest as determined by location postings. Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings. Other examples of what colors may represent include types or interests of posting senders (or typical readers), for example tourists, teenagers, bird watches, etc. Similarly, the shape or shading of clouds may be altered to convey different information.” [0028].
Lemmela discloses rendering the geographic heatmap in a user interface on a computer device; See, “This type of display is sometimes referred to as a "heat map", in which certain areas are colored based on the information being presented. In this embodiment, the information being presented is areas of interest as determined by location postings. Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings. Other examples of what colors may represent include types or interests of posting senders (or typical readers), for example tourists, teenagers, bird watches, etc. Similarly, the shape or shading of clouds may be altered to convey different information.” [0028].
Lemmela does not disclose rendering, on the geographic heatmap in the user interface, a first plurality of circles around the first target location and a second plurality of  circles around a second target location, each of the first and second plurality of  circles having different mid-points where a distribution between ones of the first plurality of circle and ones of the second plurality of circles and the mid-points is indicative of a density of users within the density distributions; Examiner’s note: Lemmela discloses a first cloud around a first target location and a second cloud around a second target location where the shape or shading of clouds may be altered to convey different information. See, [0027].
However, Mishra discloses a plurality of circles around target locations having different midpoints where distribution between ones of the plurality of circles indicate check-in density. See, “ The clustered sets are assigned centroids and spatial radii that are representations of the clustered events encapsulated. Each clustered set is assigned a value that represents the percent of events within a given category found within the set's circular bounds. This clustering strategy groups data at its geographic center of mass and also preserves the spatial context (or influence) of each event activity.” See [0046] for check-in data within the circle. See [0063-0075] and Figure 3 for a heatmap with sets of circle around locations, and [0076-077] and Figure 4 for an enlarged heatmap. See, [0048-0050, 0060, 0077] for a description of kernel density estimation having different bandwidths that are symmetrical about a centroid. 
Lemmela discloses causing display of the first plurality of circles around the first target location in the user interface and the second plurality of circles around the second target location in the user interface; Examiner’s note: As set forth above Lemmela does not disclose plurality circles and Mishra to disclose this feature. Examiner respectfully asserts that is a matter of simply substituting circle in place of cloud to arrive at circles around two target locations See Lemmela at  [0027]. Additionally, Mishara discloses  “On a two-dimensional view of the local area (type of spatial extent), the density estimated heatmaps of more than one activity can be mapped. This enables users to peruse areas that have multiple activities and events; for example, users are able to search for (e.g., using logical connectors such as AND, OR, etc.) and explore areas that are desired for "dine" AND "be outdoors" AND "listen to music". [0060]. See also Figure 3 and Figure 4.
Lemmela discloses receiving an update for a density profile update associated with the density distributions of the geographic heatmap, See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing….The display may be dynamically changed and updated as the user changes parameters.” [0037]. See, “This embodiment shows a map with information according to the present invention, and a timeline 46 to allow users to adjust the time window and immediately view the results. By using the timeline 46 the user can filter the posting clusters presented on a map view 44. The user can freely select the starting and ending times defining the interesting time period.” [0039].
Lemmela does not disclose the density profile corresponding to a number of users at a location a time of receiving the request; and Examiner’s note: Lemmela discloses receiving a request to update the map via a change in the time line, which could be setting the time line to the current time, but Lemmela does not provide this example scenario.
However, Mishra discloses providing suggested activities and a heatmap showing activity density based on real-time updates user activity associated with a geographic area. Simply put, as the check-ins change the heat map, promotions and suggestions are updated accordingly. See, “In contrast, the disclosed architecture provides a suggestion capability that groups (e.g., clusters) and bins (categorizes) check-in data associated with events and entities, and uses a nearest centroid or nearest prototype classifier to suggest salient activities and corresponding events. Suggested activities and events take into consideration "live" social and event feeds, and are more than mere recommendations provided by existing systems. In other words, the disclosed architecture is a "live planner" or a "live personal concierge" for the user.” [0052]. See, “This approach makes the disclosed architecture computationally fast and dynamic--suggested events change based on any current check-ins that can be assimilated in realtime.” [0054]. See, “As previously indicated, the heatmap 306 will also dynamically update for the same suggested dining activity for that span of time based on realtime activity and/or predicted activity (e.g., based on past activity).” [0076]. See, “Referring now to FIG. 8, there is illustrated a block diagram of a computing system 800 that executes instructions for the aggregation of realtime geo-referenced data over geographical areas to suggest events that may be of interest to a user, in accordance with the disclosed architecture. However, it is appreciated that the some or all aspects of the disclosed methods and/or systems can be implemented as a system-on-a-chip, where analog, digital, mixed signals, and other functions are fabricated on a single chip substrate.” [0086].
Lemmela discloses dynamically altering the display of the first {plurality of circles} around the first target location in a first user interface and dynamically altering, separate from the display of the first plurality of circles, the display of the second {plurality of circles} around the second target location based on the update for the density profile associated with the density distribution of the geographic heatmap on the user interface; and Examiner’s note: As set forth above Lemmela does not disclose plurality of circles and Mishra is cited to disclose this feature. Further, the applicant’s support for a first target location and a second target location is shown in Figure 5 and paragraph [0029]. Paragraph [0029] explains the updated density profile is includes a range over which the density points are created, thus an update to this range causes “separately altering” the display of first target location and the second target location. Examiner respectfully asserts that “separately altering” is the same as “altering” when the geography areas are separate, such as clouds in Figure 5 of Lemmela. Lemmela discloses a timeline 46 so the user can filter the posting clusters presented on a map view 44, which include multiple target locations were the target areas are separately altered to reflect changes in the time window. See, “An embodiment of the present invention may be implemented on a mobile terminal such as a Nokia 770 internet tablet 42 shown in FIG. 6. This embodiment shows a map with information according to the present invention, and a timeline 46 to allow users to adjust the time window and immediately view the results. By using the timeline 46 the user can filter the posting clusters presented on a map view 44. The user can freely select the starting and ending times defining the interesting time period. In the example shown in FIG. 6, a user has selected a time window from late February to late March, and the display 44 utilizes postings within that time window to create the display information. Multiple time windows are also possible. The display of postings may be continuously updated based on selected time period: if the posting is sent during selected a time period, it is taken account in the display.” [0039]. See Figure 5. Additionally, Mishara discloses dynamically updating the heatmap according to each user selection, including different time spans. See, [0070, 0071, 0073, 0076].
Lemmela does not disclose causing presentation of a promotional publication associated with one of the first target location or second target location to a user device of a user of the group of users. Examiner’s note: Lemmela at [0036] and Figure 2A disclose that selecting the cloud causes posts related to the location to be displayed. Arguably a positive post is promoting the restaurant. Nevertheless Mishra is cited to explicitly disclose presenting promotional publications associated with the location in a way that is more consistent with the applicant’s disclosure of a promotional publication. 
However Mishra discloses realtime processing of user activity to display promotional publications associated with location on a heatmap. See, “The profile component 202 of the disclosed architecture can generate "activity profiles" of users, which can then be applied as filters across different times and places for suggesting activities in realtime (processing at or near the timespan at which the actual event is occurring). Users with similar activity profiles can opt-in for receiving group activities in a specific area and time, as well as coupons/group discounts for events in high-activity locations.” [0035]. See, “The suggested activities section provides interactive graphics and graphical annotations that enable the selection of one of four categories of suggested activities: in this particular set of activity suggestions, dining, music, shopping, and hiking. Similarly, the suggested events section provides interactive graphics and graphical annotations that enable the selection of one of three events (related to the selected category of activity (dining)): in this particular set of event suggestions--three different dining events (e.g., restaurant week event, Easter dinner cruise event, and farm-to-table dinner event).” [0065]. See also for [0042] for discounts and coupons. 
Therefore, from the teaching of Mishra, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for heatmaps displaying user requests associated with a first target location and a second target location, as disclosed by Lemmela, to include a first set of circles and second set of circles indicative of density, as taught by Mishra, for the purpose of displaying activity suggestions over time and/or to compare neighboring spatial extents. ¶77. Replacing the clouds in Lemmela with the circle in Mishra amounts to substitution of one known visual display element for another yielding predictable results to one of ordinary skill in the art.
Therefore, from the teaching of Herring, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for determining of areas based on user posting activity being above a certain level, as disclosed by Lemmela in view of Misha, use a threshold based on requests for information to determine the areas, as taught by Herring, for the purpose of determining and labeling unofficial interest areas based on time and location dependent data. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmela in view of Mishra and Herring further in view of Chang et al. (U.S. 2014/0129293 A1; Hereafter: Chang).
As per Claim 11: Lemmela in view of Mishra, Herring and Chang discloses the following limitations; 
Lemmela discloses 11.    The method of claim 1, further comprising: analyzing the density distributions within the geographic heatmap to identify one of the first target and the second location and the target location from one of the plurality of identified locations with a density profile including parameters exceeding one or more pre-defined thresholds; Examiner’s note: At [0037] and [0039] there is a first example of a threshold value being used to identify new target locations is a time exceeding a threshold, such as a time after February, at [0030] and [0035] there is a second examples of a location having a certain level of posting and at [0035] there is also third example of semantic-distances of posts using k-means clustering and at [0036] there is a fourth example of actual physical distance between locations. Further, Herring is already cited above to explicitly disclose determining areas based on a threshold number of requests for information.
Lemmela does not disclose generating a geofence around the target location, the geofence enabling detection of target users for distribution of promotional publications associated with the target location, a size of the geofence around the target location being based on the parameters included in the density profile of the target location; and detecting a target user, via a corresponding device, as being within the generated geofence around the target location. Examiner’s note: At [0012, 0013, 0027-0032] Lemmela explains clouds around areas. The user is able to select clouds and view promotional material as shown in Figure 2A and 2B. The map shown to the user is based on the user location. These clouds and related posts recommending the location are promotional, thus the mere existence of these clouds is enough to enable detection of target users for distribution of promotional publications. Further, at [002, 0042] Lemmela explains that the map is based on the users location so the map information shown to the user is based the user being in the area of the cloud and [0033] discloses detecting that the user that made the posting is in the location. As claimed that applicant is creating both circles around on a heatmap and geofences where both are based on the number of users in the area. It is clearer to cite a secondary reference to explicitly disclose generating a geofence, detecting a target user within a geofence and targeting the user with information because the clouds in Lemmela are already being used to discloses a visual heatmap and Lemmela does not explicitly disclose geofences.
However, Chang explicitly discloses dynamic fencing (i.e. boundary) where a user is detected within the geofence and targeted with information. Chang also discloses that shapes and sizes of the fences vary over time based on the density of historical data, and the use of these geo-fences to target advertising to users. See, “According to certain embodiments, geographical representation of objects and/or virtual regions or fences around the objects is generated based on signals from historical events associated with these objects. These regions are generated to capture as much relevant signals as applicable and can change during the course of the day and day after day [0023]. See, “FIGS. 5A-5E show an example of how the objective function shapes a dynamic fence. FIG. 5A shows an example of a set of control points 510 for a location 501 targeted for an advertisement campaign. FIG. 5B shows how a geographic region 520 that surrounds the control points is subdivided into eleven faces 522. FIG. 5C shows signal strength in each face. FIG. 5D shows density for each face. FIG. 5E shows how the objective function shapes the dynamic fence. Assuming that the ETA is thirteen square units, the objective function selects six top density faces to form the dynamic fence.” [0082]. See also, [0082-0090] the steps resulting in a geofence having the shape shown in Figure 5E, which is based on the signal strength, where signal strength is “…a function of the number and density of clicks and conversions for restaurants in the area.” [0090]. See also, [0033, 0046] for enabling retrieval of advertisements associated with target areas and Figure 2A where there are a first and second location. 
Therefore, from the teaching of Chang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for heatmaps displaying user requests associated with locations and the clouds surrounding the areas, as disclosed by Lemmela in view of Mishra, to generate a geofence for targeting users within the geofence with advertising, as taught by Chang, for the purpose of pinpointing a locations, and delivering a specific advertisement to users that come within a pre-defined geographic area around that location. ¶4.

As per Claim 12: Lemmela in view of Mishra, and Cheng discloses the following limitations; 
Lemmela does not disclose 12.    The method of claim 1, wherein a shape of a geofence around one of the first target location and second target location are based on the parameters included in the density profile of the target location. Examiner’s note: At [0012, 0013, 0027-0032] Lemmela explains clouds around areas. The user is able to select clouds and view promotional material as shown in Figure 2A and 2B. The map shown to the user is based on the user location. These clouds and related posts recommending the location are promotional, thus the mere existence of these clouds is enough to enable detection of target users for distribution of promotional publications. Further, at [002, 0042] Lemmela explains that the map is based on the users location so the map information shown to the user is based the user being in the area of the cloud and [0033] discloses detecting that the user that made the posting is in the location. As claimed that applicant is creating both circles around on a heatmap and geofences where both are based on the number of users in the area. It is clearer to cite a secondary reference to explicitly disclose generating a geofence, detecting a target user within a geofence and targeting the user with information because the clouds in Lemmela are already being used to discloses visual circles on a heatmap and Lemmela does not explicitly disclose geofences.
However, Chang explicitly discloses dynamic fencing (i.e. boundary) where a user is detected within the geofence and targeted with information. Chang also discloses that shapes and sizes of the fences vary over time based on the density of historical data, and the use of these geo-fences to target advertising to users. See, “According to certain embodiments, geographical representation of objects and/or virtual regions or fences around the objects is generated based on signals from historical events associated with these objects. These regions are generated to capture as much relevant signals as applicable and can change during the course of the day and day after day [0023]. See, “FIGS. 5A-5E show an example of how the objective function shapes a dynamic fence. FIG. 5A shows an example of a set of control points 510 for a location 501 targeted for an advertisement campaign. FIG. 5B shows how a geographic region 520 that surrounds the control points is subdivided into eleven faces 522. FIG. 5C shows signal strength in each face. FIG. 5D shows density for each face. FIG. 5E shows how the objective function shapes the dynamic fence. Assuming that the ETA is thirteen square units, the objective function selects six top density faces to form the dynamic fence.” [0082]. See also, [0082-0090] the steps resulting in a geofence having the shape shown in Figure 5E, which is based on the signal strength, where signal strength is “…a function of the number and density of clicks and conversions for restaurants in the area.” [0090]. See also, [0033, 0046] for enabling retrieval of advertisements associated with target areas and Figure 2A where there are a first and second location.  
Therefore, from the teaching of Chang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for heatmaps displaying user requests associated with locations and the clouds surrounding the areas, as disclosed by Lemmela in view of Mishra, generate geofences having shapes based on the activity density in the area, as taught by Chang, for the purpose of pinpointing a locations, and delivering a specific advertisement to users that come within a pre-defined geographic area around that location. ¶4. 

Response to Applicant’s Arguments
Examiner response to 35 USC 103 arguments: The claims overcome the cited sections of the prior art but the new limitation do not overcome the prior combination of Lemmela, Mishra and Herring because newly cited sections of Mishra disclose the new limitations. Examiner’s interview summary dated 9/14/2022 clearly indicates the proposed amendment would likely be found in the current art, which is the case. At the end of the interview the concept in dependent claims 11 and 12 along with providing the heat map interface to a campaign manager were discussed as a possibly overcoming Lemmela, Mishra and Herring, but no agreement was reached and the new limitations are merely displaying the heatmap to a user and the promotional publication is also displayed to a user. In fact, the applicant’s specification is not clear as to who is shown the heatmap therefore it is fair to assume that the user, as opposed to the campaign manager, is being shown the heatmap, which is also the case in Lemmela, Mishra and Herring. 
Further, Chang discloses the concept of displaying the heatmap to an advertiser to set criteria and conditions for displaying advertising, as opposed to displaying the heatmap to the user and although not cited for thresholds, Cheng discloses thresholds that are used to determine geofences where the threshold is a fraction of the result of an objective function derived from requirements of a location based advertising campaign, such as target values for impressions, conversions and clicks. The campaign manager provides and updates campaign goals, which includes historical requests for information about an advertisement from a geographic region. Dynamic geofences are determined based on a threshold that is a fraction of the objective function based on the campaign goals. For example, the geofence area is based on a minimum threshold that excludes areas having requests below some fraction of the campaigns goals. See, [0035] for updated campaign goals, [0027, 0075, 0083] for historical requests, [0111, 0112, 0115] for thresholds for shaping the fence and [0075, 0082] for shaping the fence based on an objective function based impressions, clicks and secondary actions and [0095-0097] for more about the objective function. 

Conclusion
Although not applied to the claims Nordstrom US 2013/0027227 is cited to disclose heatmaps based on search requests in an area. The system has the ability to store Customer search queries with the Customers' profile information and, either via manual or automatic methods, analyze these Customer(s) input(s) and search data and generate reports, such as " heat maps", that map Customer locations or search history based on various criteria such as products of interest.
Although not applied to the claims Patton US 2014/0095509 is cited to disclose determining the shape of an area based on the density of posts in an area. [0018].
Although not applied to the claims Mitnick US 2008/0307053 is cited to disclose Figure 7, which looks a lot like Figure 5 from the applicant’s specification as far as circles. 
Although not applied to the claims Goulart US 2014/0172476 is cited to disclose generating a heat map based on the plurality of crowd sizes, the heat map being indicative of the amount of people in each of the regions. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov. If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688